Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 1 of 43
IS -M) 225 -ual
{ ASS L-Mi2)
IG-MI -290L-MRBQ

AFFIDAVIT OF CHARLES E. SIMON

I, Charles E. Simon, being duly sworn, depose and state as

follows:
be I have been employed as a Special Agent with the Federal
Bureau of Investigation (“FBI”) since 2011. For the majority of

that time, I have been engaged in gang and drug investigations. I
am currently assigned to the Boston Field Office, North Shore Gang
Task Force. I ama “federal law enforcement officer” as defined
in Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure,
that is, a government agent who is engaged in enforcing the
criminal laws of the United States and within a category of
officers authorized by the Attorney General to request a search
warrant.!

2 Prior to my employment with the FBI, I was employed by
the Wichita Police Department in Wichita, Kansas from May 1999
through February 2011. As a Police Officer in Wichita, I held the
positions of Patrol Officer, Drug Officer, Gang Intelligence
Officer, Night Detective, and Felony Assault/Gang Detective. In

the course of all these positions, I have participated in numerous

 

1 From July 2011 until November 2015, I was assigned to the New
Orleans Field Office, Shreveport Resident Agency and to the
Northwest Louisiana Violent Crimes Task Force. I then
transferred to the Boston Division and was assigned to the
Organized Crime Squad in June, 2016.

O10
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 2 of 43

investigations of narcotics, firearm and violent felony crimes. I
have conducted investigations utilizing complex investigative
techniques and the utilization of analytical methods during
homicides, shootings, aggravated assaults, aggravated batteries,
narcotic, firearm, fraud, and theft investigations.

3. I have received training and experience in
interviewing and interrogation, arrest procedures, search and
seizure, criminal organizations, narcotics, money laundering,
search warrant applications, and various other investigative
techniques and methods. During the course of my employment with
the FBI and the Wichita Police Department, I have served as a
Case Agent and/or assisted other agents/law enforcement officers
in investigations which involved the use of undercover officers,
confidential sources, cooperating witnesses, physical
surveillance, pen registers, trap and trace devices, toll
analysis, CCTV surveillance, consensual recordings and
monitoring, drug and firearm evidence purchases, service of
arrest warrants, subject interviews, conducting short-term and
long-term narcotics and gang investigations, conducting court-
authorized electronic surveillance, conducting court-authorized
Title III wiretap investigations, preparing and executing search
warrants that have led to substantial seizures of narcotics,

firearms, and other contraband.

20]

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 3 of 43

4, I have participated in the investigation described in
detail below. During my work on this investigation, I have
interviewed witnesses about their knowledge of the matters
described below, and reviewed recordings of meetings. I have
reviewed reports prepared by other agents and Task Force
Officers and also conducted surveillance and discussed this case
with other law enforcement officers who have assisted in this
investigation. As a result of my personal participation in this
investigation, through my conversations with other law
enforcement officers, and my analysis of reports prepared by
other officers, I am familiar with this investigation. Because
this affidavit is submitted for the limited purpose of
supporting issuance of an Order and accompanying search warrants
for the Target Telephone listed below, I have not presented
every fact learned during the investigation, but only that
information necessary to establish probable cause for the
requested warrants.

INTRODUCTION

5. I am submitting this affidavit in support of an
application for the issuance of search warrants pursuant to
Federal Rule of Criminal Procedure 41 and Title 18, United
States Code, Section 2703(c) (1) (A), for information about the

location of a cellular phone assigned number 978-902-7484 (“the

O30

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 4 of 43

Target Telephone”) for a period of thirty (30) days. This
search warrant application also seeks the disclosure of
historical cell site information for the Target Telephone for
the period July 23, 2019 to August 20, 2019 in order to obtain
evidence that may be relevant to an investigation into
trafficking activity by NORMA CLAUDIO (“CLAUDIO”) and her co-
conspirators. The Target Telephone is described in Attachment
A-1 along with the information to be seized described in
Attachment B-1.

6. This affidavit is also being submitted in support of a
search warrant application for a search warrant under Federal
Rule of Criminal Procedure 41 to authorize law enforcement to
employ an electronic investigative technique to determine the
location of the cellular device assigned number 978-902-7484,
(the same “Target Telephone”), as described in Attachments A-2
and B-2 to that application (the proposed “CSS Warrant”). The
investigative technique described in Attachments A-2 and B-2
involves the use of a Cell Site Simulator (“CSS”). The purpose
of applying for a search warrant authorizing the use of a CSS is
to determine the precise location of the Target Telephone.

7. Because collecting the information authorized by the
cell-site simulator warrant may fall within the statutory.

definitions of a “pen register” or a “trap and trace device,”

O40

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 5 of 43

see 18 U.S.C. § 3127(3) & (4), this warrant is designed to
comply with the Pen Register Statute as well as Rule 41. See 18
U.S.C. §§ 3121-3127. This warrant therefore includes all the
information required to be included in a pen register order.

See 18 U.S.C. § 3123(b) (1). Consistent with the requirement for
an application for a pen register order, I certify that the
information likely to be obtained is relevant to an ongoing
criminal investigation being conducted by the FBI. See 18
U.S.C. §§ 3122(b) and 3123(b).

THE T-MOBILE TELEPHONE ASSIGNED PHONE NUMBER (978) 902-7484
AND USED BY NORMA CLAUDIO (“THE TARGET TELEPHONE”)

8. The Target Telephone does not have a named subscriber
and is believed to be used by NORMA CLAUDIO. The service
provider for this phone is T-Mobile, a wireless telephone
service provider which accepts process at 4 Sylvan Way,
Parsippany, New Jersey 07054. The Target Telephone is further
described in Attachment A-1 and the location information to be
seized is further described in Attachment B-1. There is reason
to believe the Target Telephone is currently located somewhere
within this district because the owner is known to spend most of
her time in this district; the area code corresponds to this
district; and physical surveillance has observed CLAUDIO in this
district as recently as August 11, 2019. Pursuant to Rule

41(b) (2), law enforcement may locate the Target Telephone
L150

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 6 of 43

outside the district provided the Target Telephone is within the
district when the warrant is issued.

9. Based on the facts set forth in this affidavit, there is
probable cause to believe that CLAUDIO and her co-conspirators
(“the Target Subjects”) have violated 21 U.S.C. §$§ 841(a) (1) and
846, conspiracy to distribute and the distribution of controlled
substances (the “Target Offenses”). Additionally, probable
cause exists to believe that the location information described
in Attachment B-1 obtained from the named service provider or
through the use of the technique described in Attachment B~-2
will constitute or lead to: (1) evidence of offenses including
the commission of controlled substances offenses under 2] U.S.C.
§§841(a)(1) and 846; (2) property designed or intended for use
or which is or has been used as a means of committing these
offenses including the residences and stash locations used by
CLAUDIO and her co-conspirators; (3) contraband, fruits of
crime, or other items illegally possessed; and (4) the location
of persons to be arrested.

THE TARGET TELEPHONE IS BEING USED BY CLAUDIO

10. Telephone number 978-902-7484 (“the Target Telephone”),
is a T-Mobile cellular telephone that does not have a named sub-
scriber. The Target Telephone became active on July 23, 2019 and

remains active. I believe, based an analysis of the telephone

Heo

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 7 of 43

data for the Target Telephone, and my involvement in this inves-
tigation, that CLAUDIO is now using the Target Telephone as a
“work” phone for drug-related conversations. I believe that CLAU-
DIO is likely to maintain the Target Telephone and will likely
possess the Target Telephone throughout the day. Being able to
identify the precise location of the Target Telephone will thus
aid investigators in identifying CLAUDIO’s co-conspirators, stash
houses, drug suppliers, money laundering activity, and location
when it comes time to make arrests.

11. As noted, the Target Telephone was activated only recently
on July 23, 2019 and hence was not in operation when CLAUDIO and
FERNANDEZ made the drug sales to CW-1 that are described below.
For this reason, a pen register was initiated on the Target Tele-
phone on August 8, 2019 to determine whether the Target Telephone
was calling the same numbers as CLAUDIO’s prior telephone numbers.
Although the Pen Register had only been operational for the four
day-period between August 8 and 11, 2019 at the time this analysis
was done, the Target Telephone has already called many numbers
also called by CLAUDIO’s prior telephones. For example:

a. The Target Telephone and CLAUDIO’s old telephone number,
978-885-8996, had the telephone number 978-885-4762 in com-
mon. Target Telephone contacted 978-885-4762 one (1) time
on August 10, 2019 while CLAUDIO’s old telephone number,
978-885-8996, contacted 978-885-4762 two hundred forty-six

(246) times between July 1, 2017 and October 14, 2017.

b. The Target Telephone and CLAUDIO’s old telephone number,

O70

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 8 of 43

978-376-2865, had the telephone numbers 978-885-4762 and
978-204-7205 in common. The Target Telephone contacted
978-885-4762 one (1) time on August 10, 2019 while CLAU-
DIO’s old telephone number, 978-376-2865, contacted 978-
885-4762 forty-five (45) times between October 15, 2017
and November 25, 2017. The Target Telephone contacted 978-
204-7205 a total of twenty-one (21) times on August 8, 2019
and August 9, 2019 while CLAUDIO’s old telephone number,
978-376-2865, had eighty-two (82) contacts between October
16, 2017 and November 8, 2017 with 978-204-7205.

c. The Target Telephone and CLAUDIO’s old number, 978-387-
7928, had two (2) telephone numbers in common which are
978-885-4762 and 978-204-7205. The Target Telephone
contacted 978-885-4762 one (1) time on August 10, 2019
while CLAUDIO’s old telephone, 978-387-7928, had forty-
four (44) contacts between December 24, 2017 and March 4,
2018. The Target Telephone contacted 978-204-7205 a
total amount of twenty-one (21) times on August 8, 2019
and August 9, 2019 while CLAUDIO’s old telephone, 978-
387-7928 had 739 contacts between December 25, 2017 and
March 4, 2018.

d. The Target Telephone and CLAUDIO’s old telephone number,
978-242-2117, had one (1) number in common which is 978-
204-7205. The Target Telephone contacted 978-204-7205 a
total amount of twenty-one (21) times on August 8, 2019
and August 9, 2019 while CLAUDIO’s old phone 978-242-2117
had one hundred twenty-two (122) contacts between March
14, 2018 and April 3, 2018.

e. The Target Telephone and CLAUDIO’s old telephone number,
978-609-6008, had two (2) telephone numbers in common which
are 978-204-7205 and 978-719-0638. The Target Telephone
contacted 978-204-7205 a total amount of twenty-one (21)
times on August 8, 2019 and August 9, 2019 while CLAUDIO’s
old telephone number, 978-609-6008 had twenty-five (25)
contacts between September 10, 2018 and September 17, 2018.
The Target Telephone contacted 978-719-0638 a total amount
of eleven (11) times on August 8, 2019 and August 9, 2019
while CLAUDIO’s old telephone number, 978-609-6008, had
nineteen (19) contacts between September 11, 2018 and
September 17, 2018.

480

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 9 of 43

PROBABLE CAUSE FOR ISSUANCE OF THE REQUESTED SEARCH WARRANTS
12. Beginning in approximately June, 2017, the North Shore

Gang Task Force (“NSGTF”) consisting of the FBI, Homeland
Security Investigations (“HSI”), and the Massachusetts State
Police (“MSP”) initiated operations focusing on narcotics
distribution in the Lawrence, MA area. In this investigation, a
cooperating witness (“CW-1")? was used to make controlled
purchases of cocaine base and other drugs from dealers operating
in the city of Lawrence. CW-1 conducted three (3) controlled
purchases of crack cocaine with CLAUDIO, one (1) controlled
purchase of crack cocaine with JUAN RAMON FERNANDEZ, and two (2)
controlled purchases of crack cocaine/cocaine with both CLAUDIO
and FERNANDEZ.? The investigation revealed that CLAUDIO and
FERNANDEZ lived together and are boyfriend/girlfriend who worked
cooperatively in distributing ounce and multi-ounce quantities

of crack cocaine and other drugs. It is believed that they

 

2 CW-1 began working with the FBI after being arrested on drug
charges in the hopes that his cooperation would assist in the
disposition of the case (which it to date has). CW-1 was also
paid approximately $15,000 for services by the FBI exclusive of
relocation costs. Apart from the arrest that prompted CW-1’s
cooperation in the first place, CW-1 has no criminal record but
is a user of marijuana. Agents working with CW-1 (including
myself) believe that the information CW-1 provided has been
accurate and reliable.

3 CW-1 also conducted five (5) controlled purchases of crack
cocaine with two other individuals who were directly supplied
by CLAUDIO.

O90

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 10 of 43

continue to sell controlled substances together in the Lawrence,
Massachusetts area and that CLAUDIO is using the Target

Telephone in furtherance of their longstanding operations.

A. AUGUST 30, 2017 PURCHASE OF 78.3 GRAMS OF COCAINE BASE
FROM CLAUDIO

13. The first buy that CW-1 made directly from CLAUDIO
took place on August 30, 2017. The August 30, 2017 buy was
initiated when another individual put CW-1 in contact with
CLAUDIO so that CW-1 could purchase three (3) ounces of crack
cocaine. Specifically, CW-1 was told to go to 343 Lowell Street
in Lawrence to meet CLAUDIO and purchase three (3) ounces of
crack cocaine for $4500. In anticipation of the buy, agents met
with CW-1 to prepare CW-1 for the purchase. CW-1 was searched
for cash and contraband (with negative results) and provided
with $4500 in buy money, audio and video recording equipment,
and sent into the area of 343 Lowell Street where he/she arrived
at approximately 4:40 PM.

14. Once at 343 Lowell Street, CW-1 found CLAUDIO and a
male waiting for him/her. CLAUDIO directed CW-1 to get into the
passenger seat of her white Honda and she then joined CW-1 by
getting into the driver’s seat. Once inside, CW-1l gave CLAUDIO
the cash, telling her, “Here, count it.” After CLAUDIO had

counted the money and determined that it was correct, she handed

(100

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 11 of 43

CW-1 three (3) bags of an off-white substance that had been
sitting in the compartment on the driver’s side door.

15. Once the deal was complete, CW-1 got out of CLAUDIO’s
Honda, talked briefly to the male who had greeted him/her on
arrival, and then returned to a predetermined meeting location
where CW-1 met with myself and another agent and handed over the
drugs, the recording equipment, was searched for a second time,
and then debriefed.

16. Upon return to our offices, the drugs that CW-1 had
purchased from CLAUDIO were identified as crack cocaine, weighed
(87.92 grams with the original packaging) field tested (positive
for cocaine) and sent to the DEA Regional Laboratory in New
York. On December 31, 2018, the DEA Lab certified that the drugs
were 78.3 grams of cocaine base.

B. SEPTEMBER 21, 2017 PURCHASE OF 79.32 GRAMS OF COCAINE
BASE FROM CLAUDIO

17. CW-1 next met with CLAUDIO to purchase three (3) more
ounces of crack cocaine on September 21, 2017. This second buy
was initiated earlier in the day of September 21 when CW-1 met
with myself and contacted CLAUDIO by phone at 978-885-8996.4

Upon ending the call (which like all communications by CW-1 with

 

4 During part of the underlying investigation, my co-case agent
was an individual who spoke Spanish. That agent was transferred
to another jurisdiction during the investigation.

0110

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 12 of 43

CLAUDIO were conducted in Spanish), CW-1 confirmed that he/she
had spoken with CLAUDIO, who agreed to sell CW-1 three (3)
ounces of crack cocaine. Based on prior sales, agents were
aware that CLAUDIO charged $1500 per ounce for a total of $4500.

18. In anticipation of the buy, agents from the task force
took up surveillance in the area of 92 Haverhill Street in
Lawrence where CLAUDIO was believed to be living. Agents were
also aware from earlier buys that CLAUDIO drove a white Honda
Accord bearing MA license plate 3RZ 815 that was registered to
her.

19. Shortly after 4:00 PM, myself and another agent
directed CW-1 to contact CLAUDIO to finalize arrangements for
the buy. In the resulting call, CLAUDIO agreed to meet CW-1 at
the Tripoli Pizza and Bakery located at 106 Common Street in
Lawrence.

20. CW-1 was then prepared for the buy. He/she was
searched, given $4500 in buy money, audio and video recording
equipment and sent into the area of the Tripoli Pizza and Bakery
to meet CLAUDIO.

21. Agents watched CW-1 arrive at the Tripoli Pizza and
Bakery at approximately 4:20 PM to wait for CLAUDIO’s arrival.
While this was happening, other agents surveilled CLAUDIO’s

white Honda (with CLAUDIO driving) leaving from 92 Haverhill

120)

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 13 of 43

Street, watching her make a stop at an unknown residence for a
short period of time and then leaving, driving a short distance
and letting an unknown individual exit the passenger seat with a
bag. CLAUDIO then proceeded into the Tripoli parking lot at
approximately 4:28 PM.

22. Once CLAUDIO pulled into the lot, CW-1 came out and
got into the Honda’s front seat. CW-1 exited the Honda Accord
after the vehicle circled the block. CW-1 then returned to a
predetermined meeting location where he/she was searched for a
second time, and turned over the drugs purchased from CLAUDIO
and the recordings. During CW-1’s subsequent debrief, he/she
stated that, when CW-1 got into CLAUDIO’s car, she asked if CW-l
wanted to do the deal in the parking lot and proceeded to
exchange CW-1’s buy money for three (3) bags of an off white
substance that CLAUDIO was holding between her legs.°

23. The drugs CW-1 purchased from CLAUDIO were later
inspected (and determined to be crack cocaine), weighed (87.90-
grams with the original packaging), field tested (positive for
cocaine base) and sent to the DEA Lab in New York. On October
17, 2018, the DEA Lab certified that the drugs were 79.32 grams

of cocaine base.

 

5 After the buy was complete, surveillance agents saw CLAUDIO
return to 92 Haverhill Street and enter that building.

0130

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 14 of 43

C. OCTOBER 25, 2017 PURCHASE OF 53.3 GRAMS OF COCAINE BASE
FROM FERNANDEZ INSIDE 92 HAVERHILL STREET

24. The next buy made from CLAUDIO and/or FERNANDEZ took
place on October 25, 2017. This buy was initiated when CW-1
made contact with FERNANDEZ during the afternoon of October 24
at FERNANDEZ and CLAUDIO’s apartment (then located on the second
floor of 92 Haverhill Street in Lawrence). Initially, myself
and the other agents conducted surveillance on the location in
an attempt to observe CLAUDIO leave the residence so CW-1 could
contact FERNANDEZ. After CLAUDIO was observed leaving the
residence, CW-1 was searched and provided with $3000 in buy
money and recording equipment by myself and other agents, then
sent to contact FERNANDEZ at approximately 4:35 PM. FERNANDEZ
brought CW-1 upstairs where FERNANDEZ told CW-1 that he didn’t
have two (2) ounces of crack cocaine to sell but advised CW-1 to
return in 45 minutes.

25. CW-1 then left and returned to a predetermined meeting
location where he/she provided myself and other agents with the
unused $3000 buy money, the recording equipment, was searched a
second time and was debriefed.

26. At approximately 6:10 PM, CW-1 was prepared to go
meet with FERNANDEZ a second time to purchase two (2) ounces of
crack cocaine. CW-1l was searched again and provided the $3000

buy money and the recording equipment. CW-1 was sent to 92

0140

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 15 of 43

Haverhill Street where he/she arrived at approximately 6:20 PM,
went to the second floor apartment and contacted an unidentified
male. The unidentified male advised FERNANDEZ and CLAUDIO had
just left; therefore, CW-1 waited outside for them to return.
FERNANDEZ and CLAUDIO arrived back to 92 Haverhill Street but
advised CW-1 that they did not have any more crack cocaine to
sell but would have it the following day.

27. In anticipation of the buy, myself and other agents
from by task force met with CW-1 at approximately 3:30 PM on
October 25 to prepare CW-1 for the crack cocaine purchase. CW-1
was searched for money and contraband (with negative results)
and provided with $3000 in buy money, audio and video recording
equipment, and sent into the area of 92 Haverhill Street to
contact FERNANDEZ to purchase the two (2) ounces of crack
cocaine where he/she arrived at approximately 3:40 PM.

‘28. As CW-1 approached 92 Haverhill Street, he/she saw
FERNANDEZ approaching his residence with a bicycle. FERNANDEZ
invited CW-1 to come to the second floor apartment. Once
inside, CW-1 gave FERNANDEZ the buy money. FERNANDEZ counted it
and returned $200 to CW-1 because FERNANDEZ was charging CW-1
$2800 for the two ounces of crack cocaine. FERNANDEZ then went
to a nearby kitchen cabinet from which he removed crack cocaine

and then prepared two (2) ounces that he weighed, packaged, and

O15

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 16 of 43

provided to CW-1. Once the deal was complete, CW-1 left
FERNANDEZ’s apartment and returned to a predetermined meeting
location where CW-1 met with myself and other agents from my
task force and handed over the drugs, the recording equipment,
was searched for a second time and then debriefed.

29. Upon return to our offices, the drugs that CW-1 had
purchased from FERNANDEZ were identified as crack cocaine,
weighed (58.75 grams with the original packaging) field tested
(positive for cocaine base) and sent to the DEA Regional
Laboratory in New York. On March 15, 2018, the DEA Lab
certified that the drugs were 53.3 grams of cocaine base.

D. ATTEMPTED IDENTIFICATION OF FERNANDEZ
ON NOVEMBER 3, 2017

 

30. On November 3, 2017, physical surveillance was
conducted on CLAUDIO and FERNANDEZ in an attempt to confirm
FERNANDEZ’ identity. At the time, the task force only knew
FERNANDEZ as “RAMON”. Agents saw CLAUDIO and FERNANDEZ leave 92
Haverhill Street and enter the white Honda Accord bearing MA
license plate 3RZ 815 which was registered to CLAUDIO. CLAUDIO
entered the driver’s seat of the vehicle as FERNANDEZ entered
the front passenger seat. A vehicle stop was initiated by two
MSP state troopers. The troopers contacted both CLAUDIO and
FERNANDEZ as well as obtained CLAUDIO’s driver’s license. As

soon as FERNANDEZ’s name was requested by the trooper, CLAUDIO

Ki160

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 17 of 43

drove off in the vehicle attempting to elude the troopers even
though CLAUDIO’s driver’s license was still in the possession of
the troopers.

31. CLAUDIO was observed running back to 92 Haverhill
Street, entering the front door and then exiting the front door
with a plastic bag in her possession and going around the
building to an unknown location. The Honda Accord was located
unoccupied away from 92 Haverhill Street.

32. On November 9, 2017, CW-1 spoke with CLAUDIO who
advised CW-1 that she and FERNANDEZ ran from law enforcement
when they were pulled over in her white Honda Accord. CLAUDIO
advised she waited for the law enforcement officers to exit
their vehicle and then took off, went around the corner, and
dropped FERNANDEZ off who fled on foot. CLAUDIO advised CW-1
that they ran due to them having approximately seven (7) to
eight (8) ounces of crack cocaine, a firearm, and approximately
$26,000 in the vehicle as well as FERNANDEZ not having legal
documentation to be in the United States.

33. CLAUDIO advised CW-1 that she planned to move to a
different location due to the apartment being too “hot” with law
enforcement and with other individuals, who attempted to rob
her, knowing where CLAUDIO and FERNANDEZ lived. Due to

individuals attempting to rob her, CLAUDIO and FERNANDEZ kept

O1L70

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 18 of 43

firearms in their residence. CLAUDIO also advised that she and
FERNANDEZ would keep smaller amounts of crack cocaine in their
apartment and keep the larger amounts in an unknown stash
location.

34. On December 13, 2017, CW-1 went to 92 Haverhill Street
Apt. 2 to contact CLAUDIO. CLAUDIO allowed CW-1 to enter the
apartment and CW-1 observed the apartment to be empty. CLAUDIO
advised CW-1 that she and FERNANDEZ were moving to a different
residence. The CW also reported that FERNANDEZ was hiding in

the closet with a handgun.

E. JANUARY 31, 2018 PURCHASE OF 27.0103 GRAMS OF COCAINE
BASE FROM CLAUDIO

 

35. CW-1 also met with CLAUDIO to purchase one (1) ounce of
crack cocaine on January 31, 2018. This buy was initiated
earlier in the day of January 31 when CW-1 met with me and
contacted CLAUDIO by phone at 978-387-7928. Upon ending the
call (conducted in Spanish), CW-1 confirmed that he/she had
spoken with CLAUDIO, who agreed to sell CW-1 one (1) ounce of
crack cocaine for $1400.

36. In anticipation of the buy, myself and another agent
met with CW-1 at approximately 1:23 PM and contacted CLAUDIO by
phone at 978-387-7928. Upon ending the call, CW-1 confirmed that
he/she had spoken with CLAUDIO, who agreed to meet CW-1 at the

Tripoli Pizza and Bakery located at 106 Common Street in

180

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 19 of 43

Lawrence to sell CW-1 one (1) ounce of crack cocaine. The CW was
then searched for cash and contraband (with negative results)
and provided with $1400 in buy money, audio and video recording
equipment, and sent to the area of 106 Common Street where
he/she arrived at approximately 1:33 PM.

37. Prior to the controlled purchase, surveillance had
been established in the area of 92 Haverhill Street. Even
though CLAUDIO and FERNANDEZ had stated that they had moved,
surveillance located the white Honda Accord bearing license
plate 3RZ 815 parked in front of the address. The vehicle then
departed; however, surveillance agents did not follow due to
CLAUDIO being known to utilize counter-surveillance techniques
to attempt to identify any surveillance operations. Also,
CLAUDIO had previously indicated to CW-1 that she had been
followed by law enforcement in the past which caused her to
change her telephone number.

38. As CW-1 waited for CLAUDIO, CLAUDIO contacted him/her
by phone and advised she had to go to her house in South
Lawrence (92 Haverhill Street is not in South Lawrence) to
obtain the narcotics and then would be on her way to meet CW-l.
Once CLAUDIO pulled into the lot, CW-l entered the Honda’s front
seat. CW-1l exited the Honda Accord after the vehicle circled

the block. CW-1 then returned to a predetermined meeting

O190

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 20 of 43

location where he/she was searched for a second time, and turned
over the drugs purchased from CLAUDIO and the recordings.

39, The drugs CW-1 purchased from CLAUDIO were later
inspected (and determined to be crack cocaine), weighed (29.2
grams with the original packaging), field tested (positive for
cocaine base) and sent to the DEA Lab in New York. On March 15,
2018, the DEA Lab certified that the drugs were 27.0103 grams of

cocaine base.

F. FEBRUARY 14, 2018 PURCHASE OF 27.5513 GRAMS OF COCAINE
BASE FROM CLAUDIO AND FERNANDEZ

40. CW-1 next met with CLAUDIO and FERNANDEZ to purchase
one (1) ounce of crack cocaine on February 14, 2018. In
anticipation of the buy, myself and another agent met with CW-1
at approximately 3:00 PM and contacted CLAUDIO by phone at 978-
387-7928. Upon ending the call (conducted in Spanish), Cw-1
confirmed that he/she had spoken with CLAUDIO, who agreed to
meet CW-1 at the Tripoli Pizza and Bakery located at 106 Common
Street to sell CW-1 one (1) ounce of crack cocaine for $1400.
CW-1 was searched for cash and contraband (with negative
results) and provided with $1400 in buy money, audio and video
recording equipment, and sent to the area of 106 Common Street
where he/she arrived at approximately 3:20 PM.

41. Once CLAUDIO pulled into Tripoli’s lot in the white

Honda Accord, surveillance observed that the vehicle was also

0200

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 21 of 43

occupied by a front passenger who was later identified as
FERNANDEZ. CW-1 entered into the Honda’s rear passenger seat.
CW-1 exited the Honda Accord after the vehicle drove a short
distance. CW-1 then returned to a predetermined meeting
location where he/she was searched for a second time, and turned
over the drugs purchased from CLAUDIO and FERNANDEZ as well as
the recording equipment. During CW-1’s subsequent debrief, CW-1
advised he/she handed CLAUDIO the money after entering the
vehicle in which CLAUDIO retrieved the crack cocaine from the
driver's door side door handle and passed it back to CW-l.
Before exiting the Honda, CW-1 observed approximately six (6) to
seven (7) individually packaged ounces of crack cocaine sitting
between CLAUDIO's legs.

42. The drugs CW-1 purchased from CLAUDIO and FERNANDEZ
were later inspected (and determined to be crack cocaine),
weighed (29.28 grams with the original packaging), field tested
(positive for cocaine base) and sent to the DEA Lab in New York.
On March 15, 2018, the DEA Lab certified that the drugs were
27.5513 grams of cocaine base.

43. Surveillance was conducted on CLAUDIO and FERNANDEZ
with assistance of the FBI Air Section at the conclusion of the
controlled purchase of the crack cocaine. The Air Section was

utilized due to CLAUDIO's counter-surveillance techniques.

0210

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 22 of 43

During the surveillance operation, CLAUDIO was positively
identified as the driver and FERNANDEZ as the front passenger.
They exhibited actions consistent with that of conducting drug
transactions by meeting with individuals at different locations
for short amounts of time. However, the drug transactions could

not be confirmed.

G. OCTOBER 5, 2018 PURCHASE OF 27.8 GRAMS OF COCAINE FROM
CLAUDIO AND FERNANDEZ

 

44. CW-1 met with CLAUDIO and FERNANDEZ to purchase one (1)
ounce of cocaine on October 5, 2018. In anticipation of the
buy, myself and another member of the task force met with CW-1
at approximately 9:40 AM on October 5 and CW-1 was searched for
cash and contraband (with negative results). CW-1 contacted
CLAUDIO by phone at 978-609-6008. Upon ending the call
(conducted in Spanish), CW-1 confirmed that he/she had spoken
with CLAUDIO, who agreed to sell CW-1 one (1) ounce of cocaine
for $1350 in the area of the Market Basket Grocery Store located
at 700 Essex Street, Lawrence, MA.

45, CW-1 re-contacted CLAUDIO by phone at 978-609-6008.
Upon ending the call, CW-1 confirmed that he/she had spoken with
CLAUDIO who advised she misunderstood CW-1 on the first call and
thought CW-1 wanted to purchase one (1) of powder cocaine

instead of crack cocaine from CLAUDIO for the price of $1350.

(220

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 23 of 43

CLAUDIO increased the price of one (1) ounce of crack cocaine to
$1500. CW-1 re-contacted CLAUDIO by phone at 978-609-6008. Upon
ending the call, CW-1 confirmed that he/she had spoken with
CLAUDIO. At my direction, CW-1 informed CLAUDIO that he/she
would purchase the one (1) ounce of powder cocaine for $1350
instead of the crack cocaine for $1500. These instructions were
based on the fact that CW-1, the other task force member and I
were already in the area of the Market Basket and had only
brought $1350 for the controlled purchase.

46. CW-1 was provided with $1350 in buy money, audio and
video recording equipment, and sent to the area of 700 Essex
Street where he/she arrived at approximately 10:26 AM.

47. Initially, CLAUDIO brought crack cocaine instead of
the powder cocaine and therefore had to return to her residence
(then believed to be in South Lawrence), to obtain the powder
cocaine. CLAUDIO thereafter arrived back at the Market Basket
along with FERNANDEZ who was the front passenger in a 2007
silver Honda Accord bearing license plate 3RZ 815 which was
register to CLAUDIO at 92 Haverhill Street Apt. 2. CW-1 entered
the rear passenger seat and exited after approximately one (1)
minute. CW-1 then returned to a predetermined meeting location
where he/she was searched for a second time, and turned over the

drugs purchased from CLAUDIO and FERNANDEZ as well as the

230

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 24 of 43

recording equipment. During CW-1’s subsequent debrief, CW-1
advised he/she entered the silver Honda Accord with CLAUDIO and
FERNANDEZ. FERNANDEZ handed CW-1 the powder cocaine and he/she
exited the vehicle. CW-1 had already given CLAUDIO the money
when they initially met, when she realized she had brought crack
cocaine instead of powder cocaine.

48. The drugs CW-1 purchased from CLAUDIO and FERNANDEZ
were later inspected (and determined to be cocaine), weighed
(29.32 grams with the original packaging), field tested
(positive for cocaine) and sent to the DEA Lab in New York. On
April 18, 2019, the DEA Lab certified that the drugs were 27.8

grams of cocaine.

H. IDENTIFICATION OF NEW VEHICLE REGISTERED TO CLAUDIO AT
THE TARGET PREMISES ON FEBRUARY 1, 2019

49, On February 1, 2019, a member of the task force
observed a 2005 black Grand Jeep Cherokee bearing MA license
plate 3RZ 815 registered to CLAUDIO at 92 Haverhill Street Apt.
2. The vehicle was parked at 92 Haverhill Street. The license
plate was reassigned to this vehicle on January 28, 2019.

I. JULY 29, 2019 SURVEILLANCE OF CLAUDIO AND FERNANDEZ

50. The investigation thereafter determined that CLAUDIO
and FERNANDEZ had moved back to 92 Haverhill Street and were now
utilizing a white 2007 Infiniti G35 sedan bearing the same MA

license plate (3RZ 815) registered to CLAUDIO at 92 Haverhill

4240

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 25 of 43

Street Apt. 1. This vehicle had been assigned the license plate
on July 9, 2019 and the address is where we believe that CLAUDIO
and FERNANDEZ are now living.

51. On July 29 at approximately 6:00 pm, the FBI Air
Section, other members of the task force and I conducted
surveillance on both CLAUDIO and FERNANDEZ. The surveillance
operation observed both CLAUDIO and FERNANDEZ leave 92 Haverhill
Street and enter the Infiniti after FERNANDEZ exited the front
door of the building. CLAUDIO entered the driver’s seat of the
vehicle as FERNANDEZ entered the front passenger seat. They
drove to Maple Street at Lawrence Street where they stopped in
the middle of the street and allowed an unknown individual to
enter the back passenger seat. The Infiniti drove a short
distance and then the unknown individual exited the vehicle
after approximately twenty (20) seconds. CLAUDIO and FERNANDEZ
then drove back to 92 Haverhill Street. These actions were
consistent with that of someone completing a drug transaction;
however, the surveillance team could not locate the individual
who entered the vehicle and thus could not confirm the drug
transaction.

52. Once at the residence, CLAUDIO remained outside and
contacted an unknown individual as FERNANDEZ entered the front

door of 92 Haverhill Street. After approximately one (1)

0250

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 26 of 43

minute, FERNANDEZ came back out the front door and they departed
the residence. Once again, CLAUDIO entered the driver’s seat of
the Infiniti as FERNANDEZ entered the front passenger seat.

53. CLAUDIO and FERNANDEZ drove directly to Springfield
Street at Parker Street and pulled to the right and parked. A
Hispanic male wearing blue clothing who was later identified and
will be referred to as “E.C.”® then approached and entered the
back passenger seat. After approximately seventeen (17) seconds,
E.C. exited the vehicle and the Infiniti drove away from the
area. Believing that these actions were consistent with someone
who just completed a drug transaction, myself and other members
of the task force approached E.C. who was walking down the
sidewalk. We exited our vehicles and identified ourselves as
law enforcement officers. Upon seeing us, E.C. began to run but
was quickly apprehended. As E.C. was actively trying to flee,

he threw several objects one of which appeared to be a white

 

6 E.C. agreed to speak with the arresting officers but has not
been signed up as a source or provided any information other
than in his post-Miranda statement. E.C’s criminal history
involves arrests for drug violations and resisting arrest in New
Hampshire where he was convicted on 3/29/2018 for Control Drug:
Control Premises where Drugs. In Massachusetts, he has been
arrested for drug violations, breaking and entering,
trespassing, kidnapping, armed robbery, assault and battery with
danger weapon, and fail to stop for police. The adult charges
in Massachusetts have been dismissed except for the arrest on
July 29, 2019 for the drug/firearm violations.

0260)

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 27 of 43

object. In the area the objects were thrown, a plastic bag
containing approximately twenty eight (28) grams of an off-white
rock like substance consistent with that of crack cocaine was
located along with a small silver loaded .22 caliber revolver.
E.C. also had approximately sixteen (16) grams of an off-white
rock like substance consistent with that of crack cocaine and
$2403.00 in his pocket.

54. While in the booking area of the Lawrence Police
Department, E.C. was given his Miranda rights and agreed to
answer questions after signing the Miranda Warning form and
advising he understood his rights to a Task Force officer who
speaks Spanish fluently. E.C. stated he had approximately one
(1) ounce of crack cocaine in one (1) bag and another five (5)
grams of crack cocaine in the other bag. He stated that he
receives approximately one (1) ounce of crack cocaine every two
(2) days at the price of $1300 per ounce from his crack cocaine
supplier he identified as “NORMA”.

55. “NORMA” called E.C. to obtain $1900 that he owed her
for previous narcotics he had received from her. E.C. told
“NORMA” to come get the money and to bring him “something” as
well. He identified “NORMA’s” telephone number as the Target
Telephone and had that number saved in his contacts as “Nolma2”.

When the white four-door sedan arrived, he entered the rear of

0270

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 28 of 43

the vehicle and gave the $1900 to “NORMA” that he owed and
received an additional ounce of crack cocaine from the older
male in the front passenger seat. E.C. would have to pay for
that ounce of crack cocaine in two (2) days when he gets
resupplied by “NORMA”. E.C. also identified CLAUDIO’s previous
vehicle as a black Jeep prior to the white four-door sedan.

56. On July 30, 2019 National Grid Electric Company
confirmed that an individual identified as “NORMA Clauvio” with
the same last four (4) of CLAUDIO’s social security number as
having active utilities at “92 HAVERHILL ST 1FRT LAWRENCE MA
01840”. This is believed to be the current residence of CLAUDIO
and FERNANDEZ.

57. For the reasons listed above, I believe the Target
Telephone is currently being used by CLAUDIO in furtherance of
her ongoing drug operations. I also submit that probable cause
exists to believe the requested information associated with the
Target Telephone will enable investigating agents to determine
where CLAUDIO and her co-conspirators conduct their drug
distribution business, with whom they meet, where they meet,
where they store additional quantities of controlled substance
and/or drug proceeds, and may assist in determining the identity
of additional co-conspirators and the location of the Targets at

arrest. T believe that CLAUDIO has used and will continue to

4280

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 29 of 43

use the Target Telephone to communicate with co-conspirators
customers, and others in furtherance of the Target Offenses.7

THE RELEVANT TECHNOLOGY

 

58. I know that cellular phone providers have technical
capabilities that allow them to collect and generate at least
two kinds of information about the locations of the mobile
phones to which they provide service: (1) E-911 Phase II data,
also known as GPS data or latitude-longitude data, and (2) cell-
site data, also known as “tower/face information” or cell
tower/sector records. E-911 Phase II data provides relatively
precise location information about the mobile phone itself,
either via GPS tracking technology built into the phone or by
triangulating on the device’s signal using data from several of
the provider’s cell towers. Cell-site data identifies the “cell

towers” (i.e., antenna towers covering specific geographic

 

7 CLAUDIO’s Massachusetts Board of Probation Records reveals that
CLAUDIO was convicted in Lawrence District Court of
Distribute/Dispense Class B Cocaine and Distribute of Cocaine in
a School zone on June 5, 2006 where she received two years of
imprisonment. FERNANDEZ’ Massachusetts Board of Probation
Records reveals that he was convicted of the following drug
crimes on December 13, 2004 in Essex County Superior Court:
Trafficking Controlled Substance (8 years ~ 8 years and 1 day of
imprisonment), Distribute/Dispense Class B (5 years ~ 5 years 1
day of imprisonment), Two (2) counts Controlled Substance School
(2.5 - 2.5 years 1 day of imprisonment), and Trafficking
Controlled Substance Cocaine (3 years - 3 years 1 day of
imprisonment). FERNANDEZ was also convicted of Possession to
Distribute Class B (1 year of imprisonment) and Possession to
Distribute Class A (1 year of imprisonment) on January 22, 2004.
1290

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 30 of 43

areas) that received a radio signal from the mobile telephone
and, in some cases, the “sector” (i.e., faces of the towers) to
which the telephone connected. These towers are often a half-
mile or more apart, even in urban areas, and can be 10 or more
miles apart in rural areas. Furthermore, the tower closest to a
wireless device does not necessarily serve every call made to or
from that device. Accordingly, cell-site data is typically less
precise than E-911 Phase II data.

59. Based on my training and experience, I have also
learned that cellular phones and other cellular devices
communicate wirelessly across a network of cellular
infrastructure, including towers that route and connect
individual communications. When sending or receiving a
communication, a cellular device broadcasts certain signals to
the cellular tower that is routing its communication. These
signals include a cellular device’s unique identifiers.

60. Based on my training and experience, I know that
wireless providers such as T-Mobile can collect either cell-site
data about the Target Telephone. I also know that wireless
providers such as T-Mobile typically retain cell-site data
pertaining to cellular phones to which they provide service in
their normal course of business in order to use this information

for various business-related purposes. This information can

0300)

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 31 of 43

include basic personal information about the subscriber, such as
name and address, and the method(s) of payment (such as credit
card account number) provided by the subscriber to pay for
wireless telephone service. I also know that wireless providers
such as T-Mobile typically collect and retain information about
their subscribers’ use of the wireless service, such as records
about calls or other communications sent or received by a
particular phone and other transactional records, in their
normal course of business. Based on my training and experience,
this information may constitute evidence of the crimes under
investigation because the information can be used to identify
the users of the Target Telephone and may assist in the
identification of co-conspirators and/or customers.

61. Among other things, historical cell site information
may assist law enforcement in confirming that CLAUDIO has been
the user of the Target Telephone, was involved in drug
‘trafficking activities on other dates, and may also help to
identify her associates and the location of possible stash
houses, and assist at arrest, among other things.

62. The date range for the requested historical cell site
information is from July 23, 2019 to August 20, 2019. July 23,
2019 is used as the starting point because that was the date

that the Target Telephone was activated. Data through August

0310

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 32 of 43

20, 2019 is requested because an arrest operation is being
considered for CLAUDIO.
RELEVANT CSS TECHNOLOGY

63. To facilitate the execution of the CSS warrant, law
enforcement may use an investigative device or devices capable
of broadcasting signals that will be received by the Target
Telephone or receiving signals from nearby cellular devices,
including the Target Telephone. Such a device may function in
some respects like a cellular tower, except that it will not be
connected to the cellular network and cannot be used by a cell
phone to communicate with others. The device may send a signal
to the Target Telephone and thereby prompt it to send signals
that include the unique identifier of the respective phone. Law
enforcement may monitor the signals broadcast by the Target
Telephone and use that information to determine the Target
Telephone’s location, even if it is located inside a house,
apartment, or other building.

64. The investigative device may interrupt cellular
service of phones or other cellular devices within its immediate
vicinity. Any service disruption to non-target devices will be
brief and temporary, and all operations will attempt to limit
the interference with such devices. In order to connect with

the Target Telephone, the device may briefly exchange signals

(]320

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 33 of 43

with all phones or other cellular devices in its vicinity.
These signals may include cell phone identifiers. The device
will not complete a connection with cellular devices determined
not to be one of the Target Telephone, and law enforcement will
limit the collection of information from devices other than the
Target Telephone. To the extent that any information from a
cellular device other than the Target Telephone is collected by
the law enforcement device, law enforcement will delete that
information, and law enforcement will make no investigative use
of it absent further order of the court, other than
distinguishing the Target Telephone from all other cellular
devices.

65. WHEREFORE, pursuant to Federal Rule of Criminal
Procedure 41 and 18 U.S.C. § 2703(c) (1) (A), it is requested that
the Court issue the requested warrants and an Order authorizing
agents of the FBI and anyone working on their behalf to employ
an electronic investigative technique, which is described in
Attachment B-2, to determine the location of the Target
Telephone described in Attachment A-1 for a period of thirty
(30) days. I further request that the Court authorize execution
of the warrant at any time day or night, owing to the potential

need to locate the Target Phone outside of daytime hours.

0330

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 34 of 43

66. The execution of the warrant will not result in the
seizure of any tangible property or any wire or electronic
communication (as defined in 18 U.S.C. § 2510). To the extent
that the warrants authorize the seizure of any stored wire or
electronic information, that seizure is expressly authorized by
18 U.S.C. § 2703(c) (1) (A).

67. I further request that the Court order that all papers
in support of this application, including the affidavit and
search warrants, be sealed until further order of the Court,
except that the government may produce them in criminal
discovery and provide the search warrant to T-Mobile. These
documents discuss an ongoing criminal investigation that is
neither public nor known to all of the targets of the
investigation. Accordingly, there is good cause to seal these
documents because their premature disclosure may seriously
jeopardize that investigation. I further request pursuant to
General Order 06-05 that the United States Attorney be provided
copies of all sealed documents which the United States Attorney
has filed in the above-styled matter.

68. Pursuant to 18 U.S.C. §§ 3121-26 and 2703 (d), I
further request that the Court issue an Order authorizing the
installation and use of a pen register and a trap and trace

device with cell site location authority on the Target Telephone

0340

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 35 of 43

for a period of sixty days. Again, I certify that the
information likely to be obtained is relevant to an ongoing
criminal investigation being conducted by the FBI.

69. I also request that the Court direct T-Mobile to
furnish the government all information, facilities, and
technical assistance necessary to accomplish the collection of
the information described in Attachment B-1 unobtrusively and
with a minimum of interference with T-Mobile s services,
including by initiating a signal to determine the location of
the Target Telephone on T-Mobile’s network, and at such
intervals and times as directed by the government. The FBI will
compensate T-Mobile for reasonable expenses incurred in
furnishing such facilities or assistance.

70. I further request that, pursuant to the preclusion of
notice provisions of 18 U.S.C. §§ 2703 (b) (1) (A) & 2705(b), the
Court order T-Mobile not to notify any person (including the
subscribers or customers to whom the materials relate) of the
existence of this application, the warrants, or the execution of
the warrants, for the earlier of one year from the date of the
Court’s Order or upon notice by the government within 30 days of
the conclusion of its investigation, unless the Court extends
such period under 18 U.S.C. § 2705(b), except that T-Mobile may

disclose this Order to its attorney for the purpose of receiving

1350

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 36 of 43

legal advice. Non-disclosure is appropriate in this case
because the requested warrants relate to an ongoing criminal
investigation that is neither public nor known to all of the
targets of the investigation. There is accordingly reason to
believe that notification of the existence of the requested
warrants will seriously jeopardize the investigation by giving
targets an opportunity to flee from prosecution, destroy or
tamper with evidence, change patterns of behavior, intimidate
potential witnesses, or endanger the life or physical safety of
an individual. See 18 U.S.C. § 2705(b).

71. %I further request that the Court order that all papers
in support of this application, including the affidavit and
search warrants, be sealed until further order of the Court,
except that the government may produce them in criminal
discovery and provide the search warrant to T-Mobile. These
documents discuss an ongoing criminal investigation that is
neither public nor known to all of the targets of the
investigation. Accordingly, there is good cause to seal these
documents because their premature disclosure may seriously
jeopardize that investigation. I further request pursuant to
General Order 06-05 that the United States Attorney be provided

copies of all sealed documents which the United States Attorney

(360

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 37 of 43

has filed in the above-styled matter.

Neh EL ©

 

CHARLES E. SIMON
SPECIAL AGENT
FEDERAL BUREAU OF INVESTIGATION

Subscribed and swexn-to
before me, this. |O'e'd
of August, 2019. a SN

   
  

 

HON. MARIANNE B. BOWLER » op
UNITED STATES, MAGISTRATE / JUDGE
DISTRICT OF‘ ‘MASSACHUSETTS’

se yt } =

0370
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 38 of 43

ATTACHMENT A-1

Records and information associated with the 978-902-7484 phone number (“the
Account”), and information about the location of the mobile phone assigned 978-902-
7484 (“the Target Telephone”), whose service provider is T-Mobile, a company that
accepts process at 4 Sylvan Way, Parsippany, New Jersey 07054, and stored at
premises controlled by T-Mobile US, Inc. (“T-Mobile”) or (‘the Provider”),

headquartered at 4 Sylvan Way, Parsippany, NJ 07054.

 
Case 1:19-mj-02352-MBB Document1-1 Filed 08/16/19 Page 39 of 43

ATTACHMENT A-2

This warrant authorizes the use of the electronic investigative technique
described in Attachment B-2 to identify the location of the cellular device assigned
phone number 978-902-7484, whose listed subscriber is unknown, and whose wireless
provider is T-Mobile, a company that accepts process at 4 Sylvan Way, Parsippany,

New Jersey 07054 (“the Target Telephone).

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 40 of 43

ATTACHMENT B-1

I. Prospective information about the location of the Target Telephone described
in Attachment A-1 for a period of 30 days, during all times of day and night,

including:
E-911 Phase II data;

a.

b.

GPS data;

latitude-longitude data;

other precise location information; and

pen register / trap and trace device with prospective cell site information
and all related data about which “cell towers” (1.e., antenna towers covering
specific geographic areas) and “sectors” (i.e., faces of the towers) received a
radio signal from the Target Telephone during any voice, SMS, and/or data
transmission.

Il. Historical records related to the Target Telephone described in Attachment
A-1

The Provider is also required to disclose to the government the following

documents/information pertaining to the Account associated with the Target

Telephone listed in Attachment A-1 for the period of July 23, 2019 to August 20, 2019:

a. The following information about the subscribers of the Account:

il.

lil.

iv.

Names (including subscriber names, user names, and screen names);

Addresses (including mailing addresses, residential addresses,
business addresses, and e-mail addresses);

Local and long distance telephone connection records;
Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses)

associated with those sessions;

Length of service Gncluding start date) and types of service utilized;

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 41 of 43

Vi.

vii.

vill.

Telephone or instrument numbers (including MAC addresses,
Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (MEID”); Mobile
Identification Number (“MIN”), Subscriber Identity Modules
(“SIM”), Mobile Subscriber Integrated Services Digital Network
Number (“MSISDN”); International Mobile Subscriber Identity
Identifiers (“IMSI”), or International Mobile Equipment Identities
(“TMEI”);

Other subscriber numbers or identities (including the registration
Internet Protocol (“IP”) address); and

Means and source of payment for such service (including any credit
card or bank account number) and billing records.

b. All records and .other information (not including the contents of

communications) relating to wire and electronic communications sent or

received by the Account, including:

il.

i.

iv.

Records of user activity for each connection made to or from the
Accounts, including log files; messaging logs; the date, time, length,
and method of connections; data transfer volume; user names; and
source and destination Internet Protocol addresses; '

Information about each communication sent or received by the
Accounts, including the date and time of the communication, the
method of communication, and the source and destination of the
communication (such as source and destination email addresses, IP
addresses, and telephone numbers);

All data about which “cell towers” (i.e., antenna towers covering
specific geographic areas) and “sectors” (i.c., faces of the towers)
received a radio signal from each cellular telephone or device
assigned to the Accounts, to include all voice, SMS, MMS, and data
activity; and

All records containing round-trip-distance measurements for each
connection made to or from the Accounts, to include NELOS, RTT,
True Call Measurement Data, PCMD records, and all other records
containing timing advance measurements and distance-to-tower

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 42 of 43

measurements for all technologies (CDMA, GSM, UMTS, LTE, etc.)
- and Reveal Reports.

v. Internet activity reports, records of Internet Protocol (IP) usage, etc.

This warrant does not authorize the collection of any content of any
communications.

T-Mobile must furnish the government all information, facilities, and technical
assistance necessary to accomplish the collection of the Information about the
location of the Target Telephone unobtrusively and with a minimum of interference
with T-Mobile’s services, including by initiating a signal to determine the location of
the Target Telephone on T-Mobile’s network, and at such intervals and times directed
by the government. The government shall compensate T-Mobile for reasonable
expenses incurred in furnishing such assistance.

T-Mobile shall not disclose the existence of the search warrant to the listed -
subscriber or to any other person for a period of one year from the date of this Order,
or upon notice by the government within 30 days of the conclusion of its investigation, —
whichever is earlier, unless the Court extends such period under 18 U.S.C. § 2705(b).
See 18 U.S.C. § 2705(b). T-Mobile may disclose this Order to an attorney for T-Mobile
for the purpose of receiving legal advice.

_ Information to be Seized by the Government

All information that constitutes evidence, fruits, contraband, and

instrumentalities of violations of 21 U.S.C. §841 (distribution/possession with intent

to distribute controlled substances) and §846) (conspiracy to commit the same).

 
Case 1:19-mj-02352-MBB Document 1-1 Filed 08/16/19 Page 43 of 43

ATTACHMENT B-2

This warrant authorizes the officers to whom it is directed to determine the
location of the Target Telephone identified in Attachment A-2 by collecting and

examining:

1. Radio signals emitted by the Target Telephone for the purpose of
communicating with cellular infrastructure, including towers that route and
connect individual communications; and,

2. Radio signals emitted by the Target Telephone in response to radio signals sent
to the cellular devices by the officers,

for a period of 30 days, during all times of day and night. This warrant does not
authorize the interception of any telephone calls, text messages, other electronic
communications, and this warrant prohibits the seizure of any tangible property. The
Court finds reasonable necessity for the use of the technique authorized above. See
18 U.S.C. § 83108a(b)(2).

Once the further identification and specific location of the Target Telephone
has been made, information regarding any other telephones besides the Target
Telephone will be deleted, and agents will cease using this electronic investigative

technique.

 
